Citation Nr: 1437205	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  10-25 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for mechanical low back strain.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from January 1998 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In July 2009, the RO continued a 20 percent rating for the Veteran's service-connected low back disability.  In March 2011, the RO, in part, denied service connection for depression.

Although the Veteran claimed service connection for depression, the Board has recharacterized his claim as service connection for an acquired psychiatric disorder, in light of the various psychiatric diagnoses contained in the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing in May 2014.  A copy of the hearing transcript is of record.

The issue of entitlement to a rating in excess of 20 percent for mechanical low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's depression is caused by his service-connected mechanical low back strain and right temporomandibular joint (TMJ) condition.


CONCLUSION OF LAW

Resolving all doubts in the Veteran's favor, the criteria for service connection for depression have been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, the Board is granting in full the benefit being decided on appeal.  Assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

Initially, the Veteran argued that he had depression that was secondary to his low back pain.  He has since asserted that depression was the result of both his service-connected low back and TMJ disabilities.

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Here, the Veteran was diagnosed with adjustment disorder by a February 2011 VA examiner, and diagnosed with depression by a May 2014 private examiner.

The VA examiner concluded that the Veteran's condition was not related to his mechanical low back pain.  Rather, it was related to his lack of employment.  During the examination, the Veteran reported that he was unemployed and that he was living off of his savings.  He also reported that he was about to divorce his wife, and that this was causing him stress.  The examiner noted that earlier records from June 1999 and November 1999 which documented back pain but reflect no emotional problems.  Though not mentioned by the examiner, the Board notes that the Veteran did not relate his depression or his unemployment to his low back pain during the VA examination.

Nevertheless, the May 2014 private examiner stated that it was as likely as not that the Veteran's depression is related to the chronic pain associated with his back and TMJ disabilities.  This examiner considered the February 2011 VA opinion relating the Veteran's adjustment disorder to his unemployment, but noted that the Veteran had obtained "stable employment at a good job" for a year at the time of the private examination, with no change to his depressive symptoms.  The private examiner also cited to objective tests which showed the Veteran's depression to be situational in nature.

According to the U.S. Court of Appeals for Veterans Claims (Court), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

Here, the Board finds these opinions to be equally probative in assessing the etiology of the Veteran's depression.  That is, it is as likely as not that depression is proximately due to the Veteran's service-connected disabilities.  Therefore, resolving all doubts in his favor, the criteria for service connection have been satisfied.


ORDER

Service connection for depressive disorder is granted.


REMAND

With respect to the Veteran's claim for an increased rating for mechanical low back strain, he was most recently examined in February 2011.  Although more recent VA treatment records addressing the back are contained in the claims file, they do not address all of the relevant findings for evaluating the condition under the Rating Schedule.  Therefore, a new examination should be obtained.

As the claim is being remanded, the Veteran's VA treatment records should also be obtained.  Notably, the Veteran's attorney submitted some of these records.  However, it does not appear that a complete set of records were obtained during the adjudication of the claims.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from February 2008 through the present and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the severity of his mechanical low back strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file.

The examiner must conduct range of motion studies, to specifically include forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The examiner must note if there is ankylosis or whether the lumbar spine is fixed in flexion or extension.  The examiner must record the range of motion observed on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the degree of motion at which such pain begins.  To the extent possible, the examiner must render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences additional functional impairments, such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, etc.  The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected low back strain.

3.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.

4.  After the requested development has been completed, readjudicate the merits of the Veteran's claim for an increased rating for degenerative changes of the cervical spine, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


